             Case 1:18-cv-00675-LY Document 23-3 Filed 07/11/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
Plaintiff,                                      §
                                                §
v.                                              §               Civil Action No. 18-CV-000675-LY
                                                §
WALTER OLENICK                                  §
                                                §
and                                             §
                                                §
M. RAE NADLER-OLENICK                           §
                                                §
Defendants.                                     §

                                     DEFAULT JUDGMENT

        Plaintiff in the above-entitled action, the United States of America, having made

application pursuant to Federal Rules of Civil Procedure 55 for entry of default judgment against

Defendants Walter Olenick and M. Rae Nadler-Olenick and it appearing that the Clerk of Court

entered the default against Defendants Walter Olenick and M. Rae Nadler-Olenick pursuant to

Federal Rules of Civil Procedure 55(a), and it further appearing by competent proof that entry of

default judgment is proper, it is this day

        ORDERED, ADJUDGED AND DECREED that Plaintiff United States of America have

and recover from Defendants Walter Olenick and M. Rae Nadler-Olenick the amount of

$15,000.00, plus interest at the rate of 2.0% pursuant to 28 U.S.C. § 1961, until the judgment is

paid in full, plus all costs of court, for which let execution issue.

Signed and entered this ______day of _________________, 2019.

                                                        _______________________________
                                                        LEE YEAKEL
                                                        UNITED STATES DISTRICT JUDGE
